Citation Nr: 1818896	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-23 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1. Entitlement to service connection for a bilateral hip condition.

2. Entitlement to service connection for a bilateral knee condition.

3. Entitlement to service connection for a bilateral ankle condition.

4. Entitlement to service connection for a bilateral foot condition.

5. Entitlement to service connection for bilateral upper extremity carpal tunnel syndrome.

6. Entitlement to service connection for bilateral lower extremity neuropathy.

7. Entitlement to service connection for a bilateral shoulder condition.

8. Entitlement to service connection for a cervical spine condition.

9. Entitlement to service connection for a low back condition.


10.  Entitlement to service connection for a bilateral hearing loss disability.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, major depression disorder (MDD), and posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for a sleep disorder.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served in the Puerto Rico Army National Guard from September 2001 to July 2002 and with the Army Reserves from March 2003 to August 2003, including periods of active duty for training and inactive duty for training.   The claims folder has been rebuilt.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Further development is necessary prior to analyzing the merits of the claims.

I. Social Security Administration (SSA) and Service Records

The record contains an examination report that indicates that the Veteran filed a claim for disability benefits with the SSA; that report indicates that he had a pending claim.  In his October 2012 initial claim, the Veteran stated that he was receiving SSA disability benefits.   To date, VA has not obtained the SSA determination or any other medical records on which the determination was made.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  As such, the Board has no discretion and must remand this appeal to obtain those SSA records.

In addition, the record reflects that the Veteran served in the Army National Guard of Puerto Rico and Army Reserves.  However, what is unclear are his dates of active duty for training, inactive duty for training, and any dates of active service.   Therefore, on remand, the AOJ should provide this information.  Moreover, the RO must ensure that all available service treatment records are obtained and associated with the file.

II. VA examinations

In support of his claim, the Veteran submitted a December 2013 medical statement authored by his private physician, Dr. Mora Quesada.  The statement indicates diagnoses of left knee osteoarthritis posttraumatic; chronic myositis of the cervical spine; degenerative joint disease of both shoulders; chronic myositis of the lumbar spine; degenerative joint disease of the knees, hips, ankles, and feet; bilateral carpal tunnel syndrome; bilateral neuropathy of the lower extremities; bilateral deafness; general anxiety disorder; major depressive disorder; PTSD; and a sleep disorder.  Dr. Mora Quesada opined that the above noted diagnoses are "more probably than secondary to his military performance."

The Veteran has not yet been afforded such an examination, as he noted in both his notice of disagreement and substantive appeal.  Given the evidence of this case, one should be afforded to him.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA examination(s) should be obtained in order to assist in determining whether the any currently diagnosed bilateral knee conditions, cervical spine condition, bilateral hip condition, bilateral ankle condition, bilateral foot condition, bilateral shoulder condition, bilateral upper extremity carpal tunnel syndrome, bilateral lower extremity neuropathy, a bilateral hearing loss disability, a sleep disorder, and acquired psychiatric disorders are etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ensure that the Veteran's service treatment records from both periods of service are of record.  This file has been rebuilt and the current STR folder appears to contain limited records.

2.  Obtain any outstanding VA treatment records and any identified private treatment records.

3.  Obtain from SSA all records pertaining to the Veteran's claim for disability benefits, if any, including copies of all medical records considered in deciding any claim.  If the records are not available, that should be documented in the record.

4.  Clarify the Veteran's service dates.  In doing so, verify his dates of active duty, ACDUTRA and INACDUTRA.  

5.  Then, schedule the Veteran for a VA examinations to determine the etiology of any current knee conditions, cervical spine conditions, hip conditions, ankle conditions, foot conditions, shoulder conditions, upper extremity carpal tunnel syndrome, lower extremity neuropathies, bilateral hearing loss disabilities, a sleep disorders, and acquired psychiatric disorders.  

The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner(s).   All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

After examination of the Veteran and review of the claims file, the examiner(s) should:

a)  Indicate all knee conditions, cervical spine conditions, hip conditions, ankle conditions, foot conditions, shoulder conditions, upper extremity carpal tunnel syndrome, lower extremity neuropathies, bilateral hearing loss disabilities, a sleep disorder, and acquired psychiatric disorders currently diagnosed.

b)  For EACH current claimed disability, provide an opinion as to whether it at least as likely as not (i.e., 50 percent or greater probability) had its onset during military service or is otherwise related to it.

*****Each proffered opinion must be reconciled with the record, specifically including Dr. Mora Quesada's December 2013 opinion, which is favorable to all claimed disabilities.  

A detailed rationale should be provided for the opinions rendered.  If the examiner(s) cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

